The Chancellor.
The law of this case is so fully and correctly laid down in the opinion of the vice chancellor, that it is only necessary for me to say that I concur with him in the conclusion at which he arrived, and in the reasons upon which that opinion was founded. It is not pretended on the part of the appellant that it was not true, as he was told by Mann, that the rail road company intended to take the lot for the necessary accommodation of the rail road; and the statute gave them the right to take it for that purpose. Neither is it alleged that the amount bid was not the full value of the lot, under the circumstances, or at least what both parties supposed to be its full value at the time the appellant made a legal and valid transfer of the bid to Mann ; although, for some reason which is not disclosed in these papers, Thorn and Curtis subsequently supposed they could make a good speculation upon the lot by paying an increased price beyond the laid. Their conduct in attempting to purchase into this litigation, may perhaps be accounted for from the fact stated in the affidavit of the appellant—that certain citizens of Utica had agreed to pay the necessary expense of procuring the lot for the use of the company; and that it was expected, from that circumstance, a greater sum might be obtained, by a compromise with those citizens, to prevent litigation and expense. Whatever may have been their motives, Fay had parted with all his interest in his bid, by a legal and binding assignment thereof, and they probably knew of it before they attempted to purchase his right. Whether they did or not, the maxim that he who is first in time is strongest in right, is applicable to this case and must prevail.
It is the constant practice of this court to permit the purchaser at a master’s sale to assign his bid, and to direct the conveyance to be made to the assignee; without prejudice. *620however, to any equitable rights or liens of third persons as against the original purchaser, which may have become vested before such assignment of his bid. In the state of Kentucky, it has recently been decided that even a sheriff’s deed may be given to an assignee of the purchaser, so as to give the substituted purchaser the legal title to the premises. (Frizzle v. Veach, 1 Dana’s Rep. 211.) It is not necessary to inquire whether such would be the legal effect of a sheriff’s deed to a substituted purchaser here ; but this- court will always protect the equitable rights of parties, by directing the conveyance to be made to the assignee.
The order appealed from must be affirmed, with costs.